DETAILED ACTION
Notice of Pre‐AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 03/17/2021 has been entered. Claims 1-6, and 15-20 are pending in the application.


Response to Arguments

Applicant’s arguments filed 03/17/2021 have been fully considered but they are not found persuasive. See modified rejection to claim 1 below.
In response to applicant’s argument regarding the graphene oxide layers not being compresses because of the spacer, Swett teaches the spacer substances can be incorporated at sufficiently low density to allow interlayer interactions ([0043]), and in some cases the channel diameter is about 0, before and or after exposure to a stimulus ([0048]), and Cheng teaches layered graphene-based membranes with tunable interlayer spacing (abstract), that the membrane can be compressed in a controlled manner by pressure to continuously adjust the average interlayer spacing (pg. 2 col 2). The instant claim language regarding the control is sufficiently broad to be read on these membranes, absent further definition of requirements.  
In response to the argument that Swett does not teach graphene oxide material between two membranes, the claims do not specify membranes, but porous plates, see Swett paragraph [0002] first and second layers of graphene based material, and paragraph [0056] a substrate layer disposed on one or both surfaces of the membrane, and paragraph [0058-0059] support structure can be porous, the substrate layer can convey structural support).


Drawings
The drawings are objected to because: The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the  Controller 212, new figure 2 illustrates controller 212, 212 is not listed in the specification. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150).
Regarding claim 1, Swett discloses a nanofilter comprising graphene oxide layers deposited between first and second porous support plates (see Swett paragraph [0002] first and second layers of graphene based material, and paragraph [0056] a substrate layer disposed on one or both surfaces of the membrane, and paragraph [0058-0059], the substrate layer can convey structural support, and layers have pores different than the pose sizes in the first and second plates (in some embodiments the substrates (plates) have pores larger than those of the two-dimensional graphene-based material layers ([0058, 0070, 0054]). However Swett does not explicitly define an adjusting control for setting at least one of the pressure and distance between the first and second porous plates based upon a desired filtration cutoff. Swett discloses in an embodiment a tunable channel and means for increasing and/or decreasing the diameter of the channel in response to an environmental stimulus, including pressure (see paragraph [0016]), the membrane can be tuned as a result of being adjusted to alter selectivity (see paragraph [0022]), the spacer substances can be incorporated at sufficiently low density to allow interlayer interactions ([0043]), and in some cases the channel diameter is about 0, before and or after exposure to a stimulus ([0048]). Han discloses a filter module with a gap adjuster for adjusting a gap between adjacent filtration members (see Han paragraph [0023]). 
Cheng teaches layered graphene-based membranes with tunable interlayer spacing (abstract), that the membrane can be compressed in a controlled manner by pressure to continuously adjust the average interlayer spacing (pg. 2 col 2), to compress the layers; tuning was achieved through a capillary compression procedure, and the interlayer spacing tuned by adjusting the ratio of solutions and using a membrane clamp (pg 7 col 2, Materials and Methods).
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate Swett’s tunable channel in order to allow for the selection of multiple compounds with a single membrane, decreasing costs and increasing efficiency (see Swett paragraph [0001]), the gap adjuster of Han to allow filtration members to be disposed and spaced a gap from each other (see Han paragraph [0170]), and the compression of the membrane taught by Cheng to allow for continuous adjustment of the interlayer spacing in the sub-nanometer range (Cheng pg. 2  col 2).
Applicant amended to require a controller connected to the adjusting control, the controller configured to provide the adjustment to the adjusting control. 
Cheng teaches the membrane is compressed in a controlled manner to adjust the interlayer spacing (pg. 2 col 2), Swett teaches a tunable channel and means for increasing and/or decreasing the diameter of the channel in response to an environmental stimulus, including pressure (see paragraph [0016]), Han teaches a gap adjuster [0023]. Swett, Cheng and Han teach controlling the channel size, but are silent on a controller to provide the adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a controller of some form is implied to control adjustment and tune the channel diameter as appropriate to the application. Additionally, the court determined providing an automatic or mechanical means to replace a manual activity to accomplish the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 III. Automating a Manual Activity).  
Additionallly, Lodholz teaches a control device for dual control clarifiers (see title) with multiple control devices simultaneously moved by a central drive mechanism, moving plates between different positions (see col 3 line 47 - col 4 line 43), the movement of plates from one position to another can be controlled as a function of the amount of influent in an automatic system wherein a remotely located sensor is connected electrically or pneumatically through a line to a drive mechanism (col 4 line35-54). One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate control device of Lodholz into the nanofilter above because it provides the ability to change flow characteristics for multiple components simultaneously and for automatic operation in response to predetermined conditions for a given treatment facility (see col 4 lines 20-35).
Regarding claim 2,
It would have been obvious to one skilled in the art at the time of filing of the invention to incorporate the adhesive seal of Han in order to extend the bonding area between the filtration member and the support frame, and so that the bonding force may be enhanced and tightness may be improved (see paragraph [0146]).
Regarding claim 3, the nanofilter of claim 1 is taught above, the combination above further teaches graphene oxide layers deposited between first and second porous plates. The above combination does not disclose a first porous substrate filter between the graphene oxide layers and the first porous plate; and a second porous substrate filter between the graphene oxide and the second porous plate. Swett discloses, two or more substrate layers are positioned on the same side of the membrane (e.g., two or more substrate layers can be positioned on the outside of an enclosure comprising the membrane) (see paragraph [0059]), and can be porous (see paragraph [0061]), with a variety of pore sizes (see paragraph [0070]), where the first and second porous plates are substrate layers as discussed above. 
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate additional substrate layers in order to improve biocompatibility, reduce biofouling, and/or reduce the risk of adverse reactions in addition to other beneficial uses (see Swett paragraphs [0071] and [0072]).
Regarding claim 4, the nanofilter of claim 1 is taught above. Han further discloses a support frame (see abstract and paragraph [0078]). The above embodiment of the combination of Swett in view of Han and Cheng does not disclose a first flow channel arranged upstream of the first porous plate; and a second flow channel arranged downstream of the second porous plate. Han discloses an inlet connected to each of the filter plates via water receiving holes and an outlet for discharging filtered water flowing from each of the plate filters (see paragraph [0371]). One of ordinary skill in the art at the time of filing of the invention would have been motivated to incorporate the inlet in order to allow a 
Regarding claim 5, the nanofilter of claim 1 is taught above. Lodholz discloses a control device for dual control clarifiers (see title) with multiple control devices simultaneously moved by a central drive mechanism, moving plates between different positions (see col 3 line 47 - col 4 line 43), the movement of plates from one position to another can be controlled as a function of the amount of influent in an automatic system wherein a remotely located sensor is connected electrically or pneumatically through a line to a drive mechanism (col 4 line35-54). One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate remote operation of Lodholz into the nanofilter above because it provides the ability to change flow characteristics for multiple components simultaneously and for automatic operation in response to predetermined conditions for a given treatment facility (see col 4 lines 20-35).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Linn (U.S. Patent No. 20120150466), in view of Abraham (Tuneable Sieving of Ions Using Graphene Oxide Membranes).
Regarding claim 6,
The combination above does not disclose mapping the distance between the first and second porous plates against an interlayer gap size of the graphene oxide layers. Linn discloses a method for evaluating interlayer gaps in a multi-layer structure to generate a map representing said evaluating (see paragraph [0008]), Cheng discloses that it is known that tuneable materials systems offer distinct advantages over their fix-dimensioned counterparts because they allow comparable analyses and comprehensible structure-property relationships to be established (see Cheng page 2 col 2).
Abraham discloses the cutoff is determined by the interlayer spacing (see Abraham abstract). 
One of ordinary skill in the art, before the filing date of the invention would have been motivated to adjust the gap of the nanofilter based on the interlayer gap size to achieve the smaller interlayer spacing needed for accurate and tunable ion sieving  at the smaller sieve size required for such technologies as desalination (see Abraham Abstract). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150), in view of Rock (U.S. P.G. Pub. No. 20160311696).
Regarding claim 15, Swett discloses a nanofilter including graphene oxide layers deposited between first and second porous plates (see Swett paragraph [0002], and paragraph [0056] a substrate layer disposed on one or both surfaces of the membrane, and paragraph [0058] where the substrate layer can convey structural support), and layers have pores different than the pose sizes in the first and second plates (in some embodiments the substrates (plates) have pores larger than those of the two-dimensional graphene-based material layers ([0058, 0070, 0054]). However Swett does not explicitly define an adjusting control for setting at least one of the pressure and distance between the first and second porous plates to compress and constrain the graphene oxide layers at least one of the pressure 
Cheng teaches layered graphene-based membranes with tunable interlayer spacing (abstract), that the membrane can be compressed in a controlled manner by pressure to continuously adjust the average interlayer spacing (pg. 2 col 2), to compress and constrain the graphene oxide layers; tuning was achieved through a capillary compression procedure, and the interlayer spacing tuned by adjusting the ratio of solutions and using a membrane clamp (pg 7 col 2, Materials and Methods).
Han discloses a filter module with a gap adjuster for adjusting a gap between adjacent filtration members (see Han paragraph [0023]). Rock discloses a reconfigurable water filtration system, using cross-flow filters. 
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate Swett’s tunable channel in order to allow for the selection of multiple compounds with a single membrane, decreasing costs and increasing efficiency (see Swett paragraph [0001]), the compression of the membrane taught by Cheng to allow for continuous adjustment of the interlayer spacing in the sub-nanometer range (Cheng pg. 2  col 2), and the gap adjuster of Han to allow filtration members to be disposed and spaced a gap from each other (see Han paragraph [0170]), and the tangential flow of Rock because small particles that would blind or foul other types of filters (e.g., a dead-end filter) thereby lowering the efficiency and production of permeate, are substantially washed 
Regarding claim 20, the combination discussed above discloses the nanofilter of claim 15. Swett further discloses a second filter; and a second flow channel arranged tangentially to the second filter (see paragraph [0023]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150), in further view of Rock (U.S. P.G. Pub. No. 20160311696), in further view of Rissi (U.S. Patent No. 4203465).
Regarding claim 16, the combination discussed above discloses the nanofilter of claim 15. However, the combination above does not disclose the adjusting control includes a fine pitch screw. Rissi discloses a diaphragm controlled pressure regulator (abstract) where pressure can be controlled very accurately because of the fine pitch of the lead screw (see col 6 lines 50-58). One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate a fine pitch screw adjustment mechanism because a relatively large number of turns of the lead screw will move the controlled element a corresponding relatively short distance, dependent upon the lead of the screw, to effect a change in corresponding very small increments (see col 6 lines 50-58). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150),  in further view of Rock (U.S. P.G. Pub. No. 20160311696), in further view of Linadong (P.G. Pub. No. 20160218641).
Regarding claim 17, the combination discussed above discloses the nanofilter of claim 15. However, the combination above does not disclose the adjusting control includes an inch worm piezo element. Liandong discloses a micro inchworm-type piezoelectric-driven rotating joint mechanism (see title) for micro-nano-precision positioning and driving useful in precision measurement, operation and machining related to physical chemistry, information electrics, bio-medical, environmental energy, material manufacturing and aeronautics and astronautics subjects (see paragraph [0005]). One of ordinary skill in the art before the filing date of the invention would have been motivated to incorporate the piezoelectric inchworm mechanism of Liandong into the nanofilter above due to advantages such as large energy density, rapid response speed, high resolution ratio, anti-electromagnetic interference, low temperature vacuum environment resistance, simple structure, ease of miniaturization, high torque and the ability to precisely adjust the micro pace (see paragraph [0006]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150), in further view of Rock (U.S. P.G. Pub. No. 20160311696), in further view of Sussenbach (U.S. P.G. Pub. No. 20050076484).
Regarding claim 18,.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swett (U.S. P.G. Pub. No. 20170296979), in view of Han (U.S. P.G. Pub. No. 20200016542), in view of Cheng (Ion transport in complex layered graphene-based membranes with tuneable interlayer spacing), in view of Lodholz (U.S. Patent No. 4069150), in further view of Rock (U.S. P.G. Pub. No. 20160311696), in further view of Fox (U.S. Patent No. 5221468).
Regarding claim 19, the combination discussed above discloses the nanofilter of claim 15. However, the combination above does not disclose the adjusting control includes a pneumatic element. Fox discloses a filtering apparatus including a perforated plate with a pneumatic drive (see abstract) to incrementally drive a drive shaft (see col 1 lines 29-36). One of ordinary skill in the art before the filing date of the invention would have been motivated to incorporate pneumatic elements of Fox into the nanofilter system in order to provide  a drive and controls operated by air, reducing costs, and eliminating electrical components (see col 1 lines 59-64).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777